Exhibit 16.1 March 21, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Georgia-Carolina Bancshares, Inc. Commission File Number 0-22981 Commissioners: We have read the statements made by Georgia-Carolina Bancshares, Inc. under Item 4.01 of its Form 8-K dated March 21, 2012 and captioned Change in Registrant's Certifying Accountant. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Georgia-Carolina Bancshares, Inc. contained therein. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ Cherry, Bekaert & Holland, L.L.P. Cherry, Bekaert & Holland, L.L.P.
